DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: “instrument positioned” is suggested to recite “instrument is positioned”.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation(s):
tracking the instrument within the subject space with a tracking system (claim 2)
operating the tracking system to determine (claim 3)
acquiring the current image with the imaging system (claim 4)
tracking system operable to track (claim 12)
imaging system operable to acquire (claim 14)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
system (claim 2)
system (claim 3)
system (claim 4)
system (claim 12)
system (claim 14)
coupled with functional language:
tracking (claim 2)
determine (claim 3)
acquiring (claim 4)
track (claim 12)
acquire (claim 14)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
EM, optical, or acoustic tracking systems
EM, optical, or acoustic tracking systems
MRI scanner
EM, optical, or acoustic tracking systems
MRI scanner
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 

Claim element(s):
1.	navigation system operable to…determine…access…identify…analyze
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	determine, access, identify, analyze
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the navigation system is indefinite as per 112(f) above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12-22 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 12 and 14-17, the term “operable” is indefinite because it is unclear as to whether or not the system is actually operated to perform the recited function.
Regarding claim 18, it is unclear as to whether the presence of a bubble is actually carried out as recited in the preamble because there is no active step of detecting a bubble.
Regarding claim 21, “the identified age portions” lacks proper antecedent basis.  Additionally, it is unclear as to which bubble “the bubble” is referring to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9 and 12-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Visualase Bubble Detection” by William A. Grissom. pp. 1-13. 2018. (of record, hereinafter as Grissom) in view of Jenkins (US 2010/0312095).
Regarding claims 1 and 12, Grissom discloses a method and system of selecting a region for determining a presence of a bubble in an image, comprising: analyzing a current image to determine if a bubble is present in the current image within a region of interest (p.7: “the detected bubble location”).  Grissom does not explicitly disclose determining a tracked location of an instrument positioned within a subject in a subject space defined by the subject; accessing a current image of the subject in which the instrument is positioned; registering an image space of the current image to the subject space of the subject; determining a location of the instrument ([0091]: “intrabody medical device can be tracked”) wherein the instrument may be an ablation catheter ([0102]: “ablation catheter”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tracked ablation catheter of Jenkins to the MR bubble monitoring of Grissom, as to provide tracking of an ablation instrument which may generate steam bubbles (Grissom @ pg. 1: “so the ablation can be stopped”).
Regarding claim 2, Grissom does not explicitly disclose tracking the instrument within the subject space with a tracking system.  However, Jenkins teaches tracking an instrument ([0091]: “intrabody medical device can be tracked”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tracked ablation catheter of Jenkins to the MR bubble monitoring of Grissom, as to provide tracking of an ablation instrument which may generate steam bubbles (Grissom @ pg. 1: “so the ablation can be stopped”).
Regarding claim 3, Grissom does not explicitly disclose operating the tracking system to determine the tracked location separate from an imaging system configured to acquire an image of the subject ([0091]: “tracking coil electrically connected”).
Regarding claim 4, Grissom discloses acquiring the current image with the imaging system (pg. 1: “MR temperature images”).
(p.7: “complex-valued ratio image”).
Regarding claims 6 and 16, Grissom discloses that analyzing the current image to determine if the bubble is present in the current image within the region of interest, comprises: comparing at least one bubble image to the current image; determining a correlation between the at least one bubble image and the current image; and outputting a correlation value based on the determined correlation (p.7: “2D cross-correlations are calculated between every entry in that library” - the cross-correlations are between library images and a current image).
Regarding claim 7, Grissom discloses accessing a bubble image library including a plurality of bubble images (p.7: “library of bubble images”).
Regarding claim 8, Grissom discloses that analyzing the current image to determine if the bubble is present in the current image within the region of interest, further comprises: selecting a first region within the region of interest; performing a pairwise comparison of voxels from the at least one bubble image to the selected first region; selecting a second region within the region of interest; and performing a pairwise comparison of voxels from the at least one bubble image to the selected second region (p.7: “2D cross-correlations are calculated between every entry in that library” -the cross-correlation are pair-wise between regions across two images).
Regarding claim 9, Grissom does not explicitly disclose that determining the tracked location of the instrument positioned within the subject in the subject space defined by the subject, comprises: associating a tracking device with the instrument; and operating a tracking system to track the tracking device associated with the instrument ([0091]: “tracking coil electrically connected”).
(p.1: “detects bubbles in MR temperature images”).
Regarding claim 14, Grissom discloses an imaging system operable to acquire a first image and a second image (p.7: “two consecutive heating images”); wherein the image analysis processor system is operable to execute further instructions to generate the current image by comparing the first image and the second image (p.7: “complex-valued ratio image between two consecutive heating images” - the taking of a ratio of the first and second images is considered a type of comparison).
Regarding claim 15, Grissom discloses a memory system having stored thereon a bubble image library including a plurality of bubble images; wherein the image analysis processor system is operable to recall the bubble image library (p.7: “library of bubble images”).

Claim(s) 10, 11, and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Visualase Bubble Detection” by William A. Grissom. pp. 1-13. 2018. (of record, hereinafter as Grissom) in view of Jenkins (US 2010/0312095), as applied to claims 1 and 12 above, in view of Spigelman (US 6119033).
Regarding claims 10 and 17, neither Grissom nor Jenkins explicitly disclose that determining the region of interest relative to the determined location of the instrument within the image space, comprises: determining a dimension of the region of interest; and centering the region of interest on the determined tracked location of the instrument.  However, Spigelman teaches centering a field of view with respect to a tracked instrument (24:44-64).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present 
Regarding claim 11, neither Grissom nor Jenkins explicitly disclose that the determined tracked location of the instrument includes the tracked location of only a portion of the instrument.  However, Spigelman teaches centering a field of view with respect to a tracked instrument’s tip (24:44-64).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the identification and centering as taught by Spigelman to the imaging and tracking of Grissom and Jenkins, as to provide an enhanced visualization of a tracked instrument.

Claim(s) 18-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Visualase Bubble Detection” by William A. Grissom. pp. 1-13. 2018. (of record, hereinafter as Grissom) in view of Jenkins (US 2010/0312095) in view of Rinott (US 10677866).
Regarding claim 18, Grissom discloses a method of selecting a region for determining a presence of a bubble in an image (p.7: “the detected bubble location”), comprising: accessing first and second images of a subject and generating a comparison image by comparing the first image and the second image (p.7: “complex-valued ratio image between two consecutive heating images”).  Grissom does not explicitly disclose that an instrument is positioned within a subject; determining a location of the instrument within an image space of at least the comparison image based on a determined tracked location of the instrument; and determining a region of interest relative to the determined location of the instrument within the image space.  However, Jenkins teaches tracking a location of an instrument positioned within a subject, the ([0091]: “intrabody medical device can be tracked”) wherein the instrument may be an ablation catheter ([0102]: “ablation catheter”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tracked ablation catheter of Jenkins to the MR bubble monitoring of Grissom, as to provide tracking of an ablation instrument which may generate steam bubbles (Grissom @ pg. 1: “so the ablation can be stopped”).  Neither Grissom nor Jenkins explicitly disclose correcting at least the second image for determining a temperature of at least the region of interest in the second image.  However, Rinott teaches correcting an MR thermal maps (10:39-56).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the artifact correction of Rinott to the artifact detection of Grissom and Jenkins, as to provide corrective measures to detected artifacts.
Regarding claim 19, Grissom does not explicitly disclose tracking the instrument in the subject space; and registering an image space of the comparison image to the subject space of the subject.  However, Jenkins teaches tracking a location of an instrument positioned within a subject, the location of the instrument being registered with respect to the imaging space ([0091]: “intrabody medical device can be tracked”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tracked catheter of Jenkins to the MR bubble monitoring of Grissom, as to provide tracking of an instrument which may generate steam bubbles (Grissom @ pg. 1: “so the ablation can be stopped”).
Regarding claim 20, Grissom discloses that analyzing the current image to determine if the bubble is present in the current image within the region of interest, comprises: comparing at (p.7: “2D cross-correlations are calculated between every entry in that library” - the cross-correlations are between library images and a current image).
Regarding claim 21, neither Grissom nor Jenkins explicitly disclose identifying image portions of the comparison image including the bubble based on the correlation value; removing an effect of the bubble on the second image by removing the identified age portions of the comparison image including the bubble; and determining a heat map within the second image after removing the effect of the bubble on the second image.  However, Rinott teaches correcting an MR thermal maps (10:39-56).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the artifact correction of Rinott to the artifact detection of Grissom and Jenkins, as to provide corrective measures to detected artifacts.
Regarding claim 22, Grissom discloses that the second image is acquired after the first image (p.7: “two consecutive heating images”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793